 



Exhibit 10.9
GTECH HOLDINGS CORPORATION
SCHEDULE OF RECIPIENTS OF EXECUTIVE
SEPARATION AGREEMENTS (1)

      Recipient   Payout Period (2)
 
   
W. Bruce Turner
   (3)
 
   
Barbara Burns
  12 months (4)
 
   
David Calabro
  12 months (5)
 
   
Marc Crisafulli
  12 months
 
   
Walter G. DeSocio
  12 months
 
   
Joseph Nadan
  12 months (6)
 
   
Timothy Nyman
  12 months
 
   
Jaymin Patel
  12 months
 
   
William M. Pieri
  12 months
 
   
Robert J. Plourde
  12 months
 
   
Donald Sweitzer
  12 months
 
   

(1)   Sets forth individuals who are, or who were during fiscal 2006, executive
officers of GTECH Holdings Corporation (“Holdings”) and who are parties to
separation agreements.   (2)   Unless otherwise indicated, executive is to
receive continuation of his or her base salary at time of separation, plus
certain health, insurance and other benefits for the respective number of months
indicated.   (3)   See Amended and Restated Employment Agreement, dated as of
August 2, 2005, between W. Bruce Turner and Holdings.   (4)   Employment
terminated effective April 22, 2005.   (5)   Employment terminated effective
May 15, 2005.   (6)   Employment terminated effective March 27, 2006.

